Lore, C. J.,
charging the jury:
Gentlemen of the jury:—The indictment charges that Curtis L. Samuels the defendant, on the third day of November, 1903, shot and killed one Pasquale DiAbelle, near Delaware City, in this county; and that he is guilty of murder of the first degree and of felony.
The defendant raises no question as to the degree of the crime, but stands upon the defense that he did not kill DiAbelle and therefore is not guilty.
The crime charged, viz., murder of the first degree, consists in the killing of a human being with express malice aforethought, or in perpetrating or attempting to perpetrate any crime punishable with death. That is to say, in general, when life is maliciously taken with a sedate deliberate mind and formed design. Such design may be shown from the circumstances attending the "act, such as the deliberate selection and use of a deadly weapon, a preconcerted hostile meeting, privily lying in wait, a previous quarrel or grudge, antecedent menaces or threats, or in the preparation of means to effect such design or intent.
*39In order to convict the defendant of the crime charged, it is incumbent upon the State to show to your satisfaction, beyond a reasonable doubt, that the defendant, Curtis L. Samuels, killed the deceased man Pasquale DiAbelle, and that when he so killed him it was with express malice aforethought, or in perpetrating or attempting to perpetrate a crime punishable with death.
The burden of proving every material element of the crime charged in the indictment rests upon the State.
Every person accused of crime is presumed by the law to be innocent, and such presumption of innocence remains as his protection, until he is proved to be guilty.
The evidence in this case is entirely of a circumstantial character. No witness has been produced who saw DiAbelle killed, nor is there any direct and positive evidence as to how, when, where or by whom he was killed; but a number of circumstances have been shown which, taken together, it is claimed on the part of the State, fixes the guilt upon the defendant.
The evidence is none the less effective because it is circumstantial, if it be consistent, connected and conclusive. It has been well said by this Court that “circumstantial or presumptive evidence is receivable in both civil and criminal cases. The affairs and business of the world could not well be carried on without recognizing the admissibility of this description of evidence. In criminal matters the necessity of admitting it is indeed much more manifest than in civil matters. Crime usually seeks secrecy and the possibility of proving the offense charged by direct or positive evidence is much more rare and difficult in criminal cases than in civil cases. The universal experience of those engaged in the administration of justice shows the absolute necessity of admitting evidence of a circumstantial character and relying on it, in forming our conclusions in regard to the guilt or innocence of the accused person; but circumstantial evidence to warrant a conviction must be entirely satisfactory and of such significance, consistency and force as to produce conviction in the minds of the jury of the guilt of the accused beyond a reasonable doubt. The great rule on this subject is this; *40that where the evidence is circumstantial, the jury must be fully satisfied, not only that those circumstances are consistent with the prisoner’s having committed the act charged as constituting the crime, but they must also be satisfied that the facts are such as to be inconsistent with any other rational conclusion than that the prisoner was the party. They must be such as to exclude any other (reasonable) hypothesis or conclusion.”
Of the circumstances and facts proved by the witnesses in this case, as well as the credit to be given to each witness, you are the sole judges. In reaching your verdict, you must be governed exclusively by the evidence in this case, and only by what you have heard and seen in this trial in this court-room, and from no other sources whatever.
The degree or quantity of evidence necessary to justify a verdict in criminal cases differs from that in civil cases. In civil cases the jury may find for the party in whose favor there is a preponderance of evidence, although it may not be free from reasonable doubt. But in criminal trials the accused is entitled to the benefit of the legal presumption in favor of innocence, which in doubtful cases is always sufficient to turn the scales in his favor. It is therefore a rule of criminal law, that the guilt of the accused must be fully proved, and neither a preponderance of evidence, nor any weight of preponderating evidence is sufficient, unless it produces full belief of the fact to the exclusion of all reasonable doubt in the minds of the jury. A reasonable doubt, however, does not import in contemplation of law a mere possible doubt; because everything relating to human affairs and depending on moral evidence, is open to some possible or imaginary doubt. It is that state of the case which after entire comparison and consideration of all the evidence leaves the minds of the jurors in that condition that they cannot feel an abiding conviction to a moral certainty of the truth of the charge. “The burden of proof is upon the prosecutor. All the presumptions of law, independent of evidence, are in favor of innocence, and every person is presumed to be innocent of the offense charged until he is proved to be guilty. . If upon such proof there is reasonable doubt remaining, the accused is enti*41tied to the benefit of it by acquittal, for it is not sufficient to establish a probability, though a strong one, arising from the doctrine of chances, that the fact charged is more likely to be true than the contrary, but the evidence must establish the truth of the facts to a reasonable and moral certainty; a certainty that convinces and directs the understanding and satisfies the reason and judgment of those who are bound to act conscientiously upon it.” If in this case you entertain such a reasonable doubt of the guilt of the defendant, your verdict should be not guilty.
Verdict, not guilty.